Exhibit 10.3

GULFPORT ENERGY CORPORATION

2019 AMENDED AND RESTATED STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is effective as of              , 2019 (the
“Grant Date”), by and between Gulfport Energy Corporation, a Delaware
corporation (the “Company”), and                      (the “Grantee”).

The Company has adopted the Gulfport Energy Corporation 2019 Amended and
Restated Stock Incentive Plan (as amended, modified or supplemented from time to
time, the “Plan”), by this reference made a part hereof, for the benefit of
eligible employees, directors and independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the Plan.

Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the performance shares
provided herein in order to provide the Grantee with the potential to earn
additional remuneration for services rendered, to encourage the Grantee to
remain in the employ of the Company or its Subsidiaries and to increase the
Grantee’s personal interest in the continued success and progress of the
Company.

The Company and the Grantee therefore agree as follows:

1.    Grant of Performance Shares. Pursuant to the Plan and subject further to
the terms and conditions herein, the Company and the Grantee enter into this
Agreement pursuant to which the Grantee has a target of                     
performance shares (the “Target Award”) where each performance share represents
the right to receive one share of Common Stock or the cash equivalent thereof
(“Performance Shares”). The range of Performance Shares which may be earned by
the Grantee is 0 to 200% of the Target Award. Subject to the provisions of this
Agreement, the Performance Shares will vest, if at all, based on the Total
Shareholder Return Performance (as defined below) set forth in this Agreement;
provided that the Grantee remains in continuous employment with the Company or
any Subsidiary (or the successor of any such company) through the last day of
the Performance Period (as defined below).

2.    Total Shareholder Return Performance. Awards of Performance Shares will be
paid to the Grantee, if at all, following the close of the three (3)-year period
beginning on January 1, 2019 and ending on December 31, 2021 (the “Performance
Period”) based upon the TSR (as defined below) of the Company relative to the
TSR of the Peer Companies for the Performance Period (the “Total Shareholder
Return Performance”).

“Peer Companies” means the companies listed on Schedule A. Any of the Peer
Companies that cease to be publicly traded on a recognized stock exchange during
the Performance Period will be removed from the Peer Companies for the
Performance Period. No companies may be added to the Peer Companies for the
Performance Period. Any Peer Company that files for bankruptcy during the
Performance Period will remain in the peer group and will be deemed to have a
TSR of negative 100% for purposes of determining the relative TSR ranking as
described below.



--------------------------------------------------------------------------------

Except as otherwise provided in paragraph 5 below, total shareholder return
(“TSR”) for a company, including the Company, will be the result of the average
Fair Market Value for the twenty (20) trading days ending at the end of the
Performance Period, minus the average Fair Market Value for the twenty
(20) trading days ending on the first day of the Performance Period, plus
dividends (cash or stock based on ex-dividend date) paid per share of common
stock during the Performance Period, divided by the Fair Market Value on the
first day of the Performance Period.

Following the close of the Performance Period, the Peer Companies and the
Company shall be ranked together based on their TSR for the Performance Period
from the highest TSR being number 1 to the lowest TSR being the number of Peer
Companies, including the Company. Based on the Company’s relative TSR rank among
the Peer Companies for the Performance Period, the Grantee will have earned
Performance Shares as determined by the Company’s rank as follows (provided
that, if the Company’s absolute TSR is negative, payout will be limited to a
maximum of 100% of the Target Award):

 

  •  

If the Company is ranked at or higher than the 80th percentile of the Peer
Companies, including the Company, 200% of the Target Award

 

  •  

If the Company is ranked at the 55th percentile of the Peer Companies, including
the Company, 100% of the Target Award

 

  •  

If the Company is ranked at the 30th percentile of the Peer Companies, including
the Company, 50% of the Target Award

 

  •  

If the Company is ranked below the 30th percentile of the Peer Companies,
including the Company, 0% of the Target Award

If the Company is ranked between the 30th and 55th or between the 55th and the
80th percentile of the Peer Companies, the percentage multiple of the Target
Award will be linearly interpolated based on the actual percentile ranking of
the Company in relation to the payout levels. Any partial shares will be rounded
up to the next whole number.

3.    Payment of Performance Shares. Performance Shares will be earned and paid
to the Grantee only following the Committee’s certification of the level of
Total Shareholder Return Performance. If the Total Shareholder Return
Performance achieved results in 0% of the Target Award earned, all Performance
Shares awarded under this Agreement shall be forfeited.

Notwithstanding the foregoing, subject to the provisions of paragraphs 4 and 5
below, and the applicable written employment agreement between the Grantee and
the Company or any Subsidiary, if any (the “Employment Agreement”), no
Performance Shares shall be payable unless the Grantee remains in continuous
employment with the Company or any Subsidiary (or the successor of any such
company) through the last day of the Performance Period.

As soon as practicable but in no event later than thirty (30) days following the
last day of the Performance Period, or, in the event of the Grantee’s
termination of employment in connection with a Change in Control as described in
paragraph 5 below, thirty (30) days

 

-2-



--------------------------------------------------------------------------------

following the date of such Change in Control, the Company shall deliver to the
Grantee (i) certificates representing the applicable number shares of Common
Stock or cause the applicable number of shares of Common Stock to be evidenced
in book-entry form in the Grantee’s name in the stock register of the Company
maintained by the Company’s transfer agent, (ii) cash equal to the Fair Market
Value of the applicable number of shares of Common Stock on such date, or
(iii) any combination of (i) or (ii).

4.    Termination of Employment Due to Death, Disability or Retirement. Subject
to the provisions of any Employment Agreement, upon termination of the Grantee’s
employment with the Company or any Subsidiary (or the successor of any such
company) due to death, Disability or Retirement prior to the end of the
Performance Period, the Grantee or the Grantee’s estate, as applicable, will
receive a pro-rata payment (based on the number of days of employment actually
served during the Performance Period compared to the total number of days in the
Performance Period) based on actual results at the end of the Performance
Period. [For purposes of this Agreement, “Retirement” means the Grantee’s
retirement from the Company and its Subsidiaries at or above the age 65 as
determined in accordance with the policies of the Company or its Subsidiaries,
if any, in good faith by the Committee, which determination will be final and
binding on all parties concerned].1

5.    Termination of Employment in Connection with a Change in Control. Subject
to the provisions of any Employment Agreement, in the event a Change in Control
occurs during the Performance Period and on or after such Change in Control, the
Grantee (i) is terminated without Cause or (ii) resigns for Good Reason, the
Performance Shares payable to the Grantee will be calculated based on the
percentage corresponding to the actual performance level achieved as of the date
of the Change in Control, with the TSR calculated based upon the average Fair
Market Value for the twenty (20) trading days ending on the date of the Change
in Control. For purposes of this Agreement, “Good Reason” shall mean (i) with
respect to any Grantee who is a party to an Employment Agreement and which
Employment Agreement provides for a definition of Good Reason, as defined
therein; and (ii) with respect to all other Grantees, the occurrence of one of
the following events, (a) elimination of the Grantee’s job position or material
reduction in duties and/or reassignment of the Grantee to a new position of
materially less authority; or (b) a material reduction in the Grantee’s base
salary; provided that, in the case of this clause (ii), the Grantee will not be
deemed to have terminated for Good Reason unless (A) the Grantee provides
written notice to the Company of the existence of one of the conditions
described in clause (a) or (b) within ninety (90) days after the Grantee has
knowledge of the initial existence of the condition, (B) the Company fails to
remedy the condition so identified within thirty (30) days after receipt of such
notice (if capable of correction), (C) the Grantee provides a notice of
termination to the Company within thirty (30) days of the expiration of the
Company’s period to remedy the condition specifying an effective date for the
Grantee’s termination, and (D) the effective date of the Grantee’s termination
of employment is within ninety (90) days after the Grantee provides written
notice to the Company of the existence of the condition referred to in clause
(A).

6.    Termination of Employment for Reasons Other Than Death, Disability,
Retirement or in Connection with a Change in Control. If the Grantee ceases
employment or

 

1 

NTD: To conform with the definition of retirement used in the Company’s
policies.

 

-3-



--------------------------------------------------------------------------------

service to the Company and its Subsidiaries for any reason prior to the end of
the Performance Period (except as described in paragraphs 4 or 5 above), the
Performance Shares will be immediately canceled, and the Grantee will thereupon
cease to have any right or entitlement to receive any shares of Common Stock
under this award.

7.    No Ownership Rights Prior to Issuance of Shares of Common Stock. Neither
the Grantee nor any other person shall become the beneficial owner of the shares
of Common Stock underlying the Performance Shares, nor have any rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to any such shares of Common Stock, unless and until and after such
shares of Common Stock have been delivered to the Grantee as described in the
last subparagraph of paragraph 3.

8.    Mandatory Withholding of Taxes. The Grantee acknowledges and agrees that
the Company shall deduct from the shares of Common Stock or cash otherwise
payable or deliverable an amount of cash and/or number of shares of Common Stock
(valued at their Fair Market Value) on the applicable date that is equal to the
amount of all federal, state and local taxes required to be withheld by the
Company, as determined by the Committee. With the consent of the Committee, the
Grantee may elect to have the Company withhold or purchase, as applicable, from
shares of Common Stock or cash that would otherwise payable or deliverable an
amount of cash and/or number of shares of Common Stock (valued at their Fair
Market Value) equal to the product of the maximum federal marginal rate that
could be applicable to the Grantee and the Fair Market Value of the shares of
Common Stock or cash otherwise payable or deliverable, as applicable.

9.    Restrictions Imposed by Law. The Grantee agrees that the Company will not
be obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. The Company shall in no event be obligated
to take any affirmative action in order to cause the issuance or delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.

10.    Assignability. Except as expressly provided herein, the Performance
Shares are not transferable (voluntarily or involuntarily) other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder (a “QDRO”), and may not otherwise
be assigned, pledged, hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process. Upon any attempt to effect
any such disposition, or upon the levy of any such process, the award provided
for herein shall immediately become null and void, and the Performance Shares
shall be immediately forfeited.

Notwithstanding the foregoing, the Performance Shares are transferable by the
Grantee to (i) the spouse, children or grandchildren of the Grantee (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (iii) a partnership or partnerships in which such
Immediate Family Members have at least ninety-nine percent (99%) of the equity,
profit and loss interests. Subsequent transfers of Performance Shares shall be
prohibited except by will or the laws of descent and distribution or pursuant to
a QDRO,

 

-4-



--------------------------------------------------------------------------------

unless such transfers are made to the original Grantee or a person to whom the
original Grantee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, the Performance Shares shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term “Grantee” shall be deemed to refer
to the transferee. The consequences of termination of employment shall continue
to be applied with respect to the original Grantee.

11.    Notice. Any notice required under this Agreement to be given or delivered
to the Company must be in writing and addressed to the Corporate Secretary of
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Grantee must be in writing and addressed to the Grantee at
the address indicated on the Certificate or to such other address as the Grantee
designates in writing to the Company. All notices will be deemed to have been
given or delivered (i) upon personal delivery, (ii) five days after deposit in
the United States mails by certified or registered mail (return receipt
requested), (iii) two business days after deposit with any return receipt
express courier (prepaid), or (iv) one business day after transmission by
facsimile.

12.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of any Employment
Agreement.

13.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware without giving effect to its conflict of
law principles. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions of the Agreement will remain
fully effective and enforceable.

14.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

15.    Duplicate Originals. The Company and the Grantee may execute any number
of copies of this Agreement. Each executed copy shall be an original, but all of
them together represent the same agreement.

 

-5-



--------------------------------------------------------------------------------

16.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.

17.    Entire Agreement. Subject to the provisions of any Employment Agreement,
the Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Performance
Shares and replaces and makes null and void any prior agreements, oral or
written, between the Grantee and the Company regarding the Performance Shares.
To the extent of any conflict between this Agreement and any Employment
Agreement, the terms of such Employment Agreement shall control.

18.    Code Section 409A. Payments under this Agreement are designed to be made
in a manner that is exempt from Code Section 409A as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).

19.    Excise Taxes. Subject to the provisions of any Employment Agreement and
notwithstanding anything to the contrary in this Agreement, if the Grantee is a
“disqualified individual” (as defined in Code Section 280G(c)), and the payments
and benefits provided for under this Agreement, together with any other payments
and benefits which the Grantee has the right to receive from the Company or any
of its affiliates or any party to a transaction with the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in Code
Section 280G(b)(2)), then the payments and benefits provided for under this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by the Grantee from the
Company and its affiliates will be one dollar ($1.00) less than three times the
Grantee’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by the Grantee shall be subject to
the excise tax imposed by Code Section 4999 or (b) paid in full, whichever
produces the better net after-tax position to the Grantee (taking into account
any applicable excise tax under Code Section 4999 and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing payments or benefits to be paid hereunder in the order in
which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time).
The determination as to whether any such reduction in the amount of the payments
and benefits provided hereunder is necessary shall be made by a nationally
recognized accounting firm selected by the Company. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a parachute payment exists, exceeds one
dollar ($1.00) less than three times the Grantee’s base amount, then the Grantee
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. For the avoidance of doubt, if any Employment
Agreement contains specific provisions relating to Code Section 280G and Code
Section 4999, then this paragraph 19 shall not apply to the Performance Shares.

 

-6-



--------------------------------------------------------------------------------

20.    Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by executing this Agreement and returning an
executed copy to the Company.

 

GULFPORT ENERGY CORPORATION,

a Delaware corporation

By:  

                     

Name:   Title:   ACCEPTED:

                     

Grantee

 

-7-



--------------------------------------------------------------------------------

                             Schedule A to Performance Share Award

                             Agreement dated as of             , 2019       

SCHEDULE A

PEER COMPANIES

The following companies comprise the Peer Companies for the Performance Period:

 

Antero Resources Corporation    Berry Petroleum Corporation    Cabot Oil &
Gas Corporation Carrizo Oil & Gas, Inc.    Chaparral Energy, Inc.    Chesapeake
Energy Corporation CNX Resources Corporation    Comstock Resources, Inc.   
Eclipse Resources Corporation EQT Corporation    Extraction Oil & Gas, Inc.   
Laredo Petroleum, Inc. Magnolia Oil & Gas Corporation    Matador Resources
Company    PDC Energy Inc. QEP Resources, Inc.    Range Resources Corporation   
Roan Resources, Inc. SM Energy Company    Southwestern Energy Company    SRC
Energy Inc.

 

-1-